                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA                   )
                                           )
              v.                           )          1:19cr529-1
                                           )
MAURICE OWEN WILEY, JR.                    )


                                MEMORANDUM ORDER

      Before the court is Defendant Maurice Owen Wiley, Jr.’s motion

to   dismiss    count    three      of   the   superseding   indictment         filed

January 4, 2021.        (Doc. 236.)      The Government responded, opposing

the motion (Doc. 240), and Wiley replied (Doc. 241).                          For the

reasons stated herein, the motion will be denied.

I.    BACKGROUND

      On October 1, 2019, Wiley was named in four counts of a six-

count indictment arising out of a botched robbery of the owners of

a Chinese restaurant in Durham, North Carolina, that left one of

the owners dead.        (Doc. 120.)       Count one charged a conspiracy to

commit a Hobbs Act robbery, while count two charged an attempt to

commit    a   Hobbs    Act    robbery,    both   in   violation   of     18    U.S.C.

§ 1951(a).     Count three charged carry and use, by discharging, of

firearms      during    and    in   relation     to   a   crime     of   violence,

specifically a Hobbs Act robbery “as more fully referenced in Count

Two,” in violation of 18 U.S.C. § 924(c)(1)(A)(iii).                      Finally,

count four charged carry and use of firearms during the attempted




         Case 1:19-cr-00529-TDS Document 244 Filed 03/19/21 Page 1 of 9
Hobbs Act robbery charged in count two, and discharge that caused

death in violation of 18 U.S.C. § 924(j)(1). 1

      On October 14, 2020, the Fourth Circuit decided United States

v. Taylor, 979 F.3d 203 (4th Cir. 2020), which held that attempted

Hobbs Act robbery was not a “crime of violence” under 18 U.S.C.

§ 924(c).   This voided the legal basis for counts three and four

of the indictment.

      The Government thereafter obtained a superseding indictment

against Wiley.    (Doc. 217.)    The new indictment charges Wiley with

four counts: count one charges conspiracy to commit Hobbs Act

robbery in violation of 18 U.S.C. § 1951(a); count two charges

attempted Hobbs Act robbery in violation of 18 U.SC. §§ 1951(a)

and 2; count three charges conspiracy to possess firearms in

furtherance of a crime of violence in violation of 18 U.S.C.

§ 924(o); and count four charges felon in possession of ammunition

in violation of 18 U.S.C. §§ 922(g)(1),         924(a), and 2.    (Id.)

      Wiley now moves to dismiss count three of the superseding

indictment -– charging a violation of 18 U.S.C. § 924(o) -- on the

ground that it fails to state an offense.         (Doc. 236.)

II.   ANALYSIS

      Section 924(o) provides:

      A person who conspires to commit an offense under
      subsection (c) shall be imprisoned for not more than 20

1 Counts two and four also charged aiding and abetting, in violation of
18 U.S.C. § 2.

                                     2



       Case 1:19-cr-00529-TDS Document 244 Filed 03/19/21 Page 2 of 9
     years, fined under this title, or both; and if
     the firearm is a machinegun or destructive device, or
     is equipped with a firearm silencer or muffler, shall be
     imprisoned for any term of years or life.

Thus, § 924(o) prohibits conspiring to commit an offense under

§ 924(c), which in turn prohibits, as relevant here, the possession

of firearms in furtherance of a “crime of violence.” 2           In other

words, § 924(o) criminalizes conspiring to violate § 924(c).

     Count three of the superseding indictment alleges in relevant

part that Wiley and others

     did   unlawfully  and   knowingly  combine,   conspire,
     confederate, and agree with each other and other
     persons, known and unknown to the Grand Jurors, to
     possess firearms in furtherance of a crime of violence,
     to wit: an offense under subsection (c) of Title 18,
     United States Code, Section 924; in violation of Title
     18, United States Code, Section 924(o).

(Doc. 217 at 3.)    Wiley reads this language as alleging that the

“crime of violence” to sustain the Government’s § 924(o) count is

a violation of § 924(c).      He then concludes: “the issue here is

whether a violation of [§] 924(c) is in and of itself a crime of

violence.”    (Doc. 236 at 3.)    Relying solely on the “reasoning of

Taylor,” he argues that § 924(c) is not a crime of violence and

therefore cannot serve as the predicate crime for a § 924(o)

conviction.    (Id. at 3-4.)     The Government responds that count

three “directly tracks the language” of § 924(o) and is valid.


2
  Section 924(c) punishes “any person who, during and in relation to any
crime of violence or drug trafficking crime . . . for which the person
may be prosecuted in a court of the United States, uses or carries a
firearm, or who, in furtherance of any such crime, possesses a firearm.”

                                    3



      Case 1:19-cr-00529-TDS Document 244 Filed 03/19/21 Page 3 of 9
(Doc. 240 at 3.)      The Government also argues that Wiley “does not

distinguish between the crime charged in Count Two, the attempted

Hobbs Act robbery, with the crime of violence alleged in Count

Three, which encompasses a completed Hobbs Act robbery.”                 (Id.)

       The court starts with the elements of a § 924(o) offense.

“The elements [of § 924(o)] are: 1) a conspiracy, 2) to knowingly

use, carry, possess, or discharge firearms, 3) in furtherance of

a crime of violence.”         United States v. Khan, 309 F. Supp. 2d 789,

823 (E.D. Va. 2004).      “To prove a violation of 18 U.S.C. § 924(o)

. . . the Government must show: ‘(1) a conspiracy existed to commit

the    substantive     offense;    (2)       [the   defendant]    knew   of   the

conspiracy; and (3) [the defendant], with knowledge, voluntarily

joined it.’”    United States v. Jenkins, 628 F. App’x 840, 841 (4th

Cir. 2015) (quoting United States v. Isnadin, 742 F.3d 1278, 1307

(11th Cir. 2014)). 3     As with any other conspiracy charge, nothing

in these elements requires the defendant to have completed the

underlying substantive crime –- here, possession of firearms in

furtherance of a crime of violence.             This recognizes the inchoate

nature of a conspiracy charge that renders it legally distinct

from a substantive offense.          See Iannelli v. United States, 420

U.S.   770,   777    (1975)    (“Traditionally       the   law   has   considered



3
  Unpublished opinions of the Fourth Circuit are not precedential but
can be cited for their persuasive but not controlling authority. See
Collins v. Pond Creek Mining Co., 468 F.3d 213, 219 (4th Cir. 2006).


                                         4



        Case 1:19-cr-00529-TDS Document 244 Filed 03/19/21 Page 4 of 9
conspiracy and the completed substantive offense to be separate

crimes.     Conspiracy is an inchoate offense, the essence of which

is an agreement to commit an unlawful act.”); United States v.

Mills, 995 F.2d 480, 484 (4th Cir. 1993) (“[T]he focus of a

conspiracy charge is the agreement to violate the law.”).

      So, too, here.        Section 924(o) is a standalone offense,

distinct from § 924(c), with a separate set of penalties.               Section

924(c)(1)(A) criminalizes using, carrying, or possessing a firearm

with the requisite connection to a crime of violence or drug

trafficking crime, whereas § 924(o) separately criminalizes the

conspiracy to do the same. While there is limited published Fourth

Circuit case law on the scope of § 924(o), a successful conviction,

consistent with the nature of conspiracy crimes, does not require

the defendant to be convicted of, charged with, or even shown to

have completed the predicate crime.           See United States v. Johnson,

820   F.   App’x   199,   204   (4th   Cir.   2020)   (“Firearms     conspiracy

‘requires proof of agreement,’ not ‘proof the substantive crime

was actually committed.’”) (citing United States v. Robinson, 627

F.3d 941, 958 (4th Cir. 2010), and Mills, 995 F.2d at 484); see

also United States v. Berrios, 676 F.3d 118, 143 (3d Cir. 2012)

(“[Section] 924(o) creates a conspiracy offense, which is by nature

inchoate,    and   therefore    does    not   require   that   the    defendant

actually commit the underlying crime.”); Wilkins v. United States,

No. CR 16-10096-PBS, 2020 WL 533595, at *5 (D. Mass. Feb. 3, 2020)

                                        5



       Case 1:19-cr-00529-TDS Document 244 Filed 03/19/21 Page 5 of 9
(finding   that   defendant   violated    §   924(o)   when   he   agreed   to

exchange drugs for a gun even though the transaction did not occur

and he could not have violated § 924(c)).               As the Government

correctly states, a defendant “can be guilty of conspiring to

possess firearms in furtherance of a completed Hobbs Act robbery”

in violation of § 924(o) and “may also be guilty of a subsequent

attempted Hobbs Act robbery when the object of the conspiracy was

in fact attempted but frustrated” in violation of § 1951(a). (Doc.

240 at 3.)   These are two separate statutes that criminalize two

separate offenses -- conspiracy to violate § 924(c) and attempted

Hobbs Act robbery.

     Wiley is correct that after Taylor, attempted Hobbs Act

robbery is not a “crime of violence” and therefore the attempted

Hobbs Act robbery charged in count two cannot serve as a predicate

offense for the § 924(o) charge.         However, a completed Hobbs Act

robbery is a “crime of violence.”         United States v. Mathis, 932

F.3d 242 (4th Cir. 2019).     It follows, therefore, that just as the

possession of firearms in furtherance of a Hobbs Act robbery (and

not just an attempt) would suffice as a violation of § 924(c), a

conspiracy to possess firearms in furtherance of a Hobbs Act

robbery would suffice as a violation of § 924(o).

     Moreover, as case law interpreting § 924(c) makes clear, the

Government is not required to specify in an indictment which crime

is the predicate crime, or even to charge a defendant with that

                                    6



      Case 1:19-cr-00529-TDS Document 244 Filed 03/19/21 Page 6 of 9
crime.     See United States v. Randall, 171 F.3d 195, 205 (4th Cir.

1999) (“[T]he government is under no obligation to specify a

specific predicate offense in a          § 924(c) charge.”); United States

v. Perry, 560 F.3d 246, 256 n.3 (4th Cir. 2009), as corrected (Mar.

31, 2009) (regarding a § 924(c) offense, “[w]e held that the

government does not have to specify a predicate offense, but if it

does, it must prove the predicate offense”).              So, the fact that

count three of Wiley’s superseding indictment does not allege

specifically the crime of violence is not fatal.

      With    this   background,    it    is   apparent   that   Wiley’s   sole

argument -- that the superseding indictment pleads a violation of

§ 924(c) as the “crime of violence” -- fails.             (Doc. 236 at 3-4.)

Wiley points to the portion of the indictment that charges that

Wiley conspired “to possess firearms in furtherance of a crime of

violence, to wit: an offense under subsection (c) of Title 18,

United States Code, Section 924; in violation of Title 18, United

States Code, Section 924(o).”         As the Government points out, this

language simply “tracks the language” of § 924(o), which prohibits

“conspir[ing] to commit an offense under” § 924(c).              (Doc. 240 at

3.)   It is that subsection -- subsection c -- that requires the

predicate “crime of violence.”           In other words, in count three the

Government simply alleges a violation of § 924(o) by quoting the

statutory text, not specifying a particular crime of violence.

Wiley’s cramped reading of the indictment attempts to have the

                                         7



         Case 1:19-cr-00529-TDS Document 244 Filed 03/19/21 Page 7 of 9
phrase “to wit” refer solely to the preceding phrase “crime of

violence” and ignores the rest of the phrase “to possess firearms

in furtherance of.”          In full context, it is plain that the

indictment does not allege a violation of § 924(c) as the predicate

crime of violence.      Cf. Chance v. United States, 791 F. App’x 165,

166–67 (11th Cir. 2020) (overturning § 924(o) conviction that was

“predicated solely” on a conspiracy to possess a firearm during

and in relation to a conspiracy to commit Hobbs Act robbery, which

is   not   a   crime   of   violence).       Rather,   it   alleges   that   the

possession of firearms in furtherance of a crime of violence, which

would be a violation of § 924(c), is the predicate for the

conspiracy charged in count three under § 924(o).

      For these reasons, count three of the superseding indictment

states a cognizable crime because the Government alleges that Wiley

conspired to knowingly possess one or more firearms in furtherance

of a crime of violence.        It is not a defect that count three does

not allege a “completed Hobbs Act robbery,” as Wiley argues. (Doc.

241 at 2.)     Of course, the Government will have to prove at trial

that the “crime of violence” that serves as the predicate for the

underlying § 924(c) offense, which in turn is the object of the

conspiracy charged in count three, was a cognizable crime of

violence and not merely an attempted Hobbs Act robbery.




                                         8



       Case 1:19-cr-00529-TDS Document 244 Filed 03/19/21 Page 8 of 9
III. CONCLUSION

     For the reasons noted,

     IT IS ORDERED that Wiley’s motion to dismiss (Doc. 236) is

DENIED.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge

March 19, 2021




                                    9



      Case 1:19-cr-00529-TDS Document 244 Filed 03/19/21 Page 9 of 9
